Eckert, J. Claimant, Bose K. Zimmer, is the widow of Otto F. Zimmer, deceased, formerly employed by the Department of Public Safety, as an attendant, at the Illinois Security Hospital, Menard, Illinois. About eleven-thirty o’clock on the evening of June 20th, 1943, while acting as relief turnkey, the deceased was struck on the head by an escaping inmate of the institution. Death occurred six hours later. Zimmer was married, and left him surviving his widow, the claimant, and his son, Carlisle A. Zimmer, a minor, twelve years of age. Claimant seeks an award in the amount of $4,895.00. The deceased having been first employed by the respondent on December 12th, 1942, less than one year prior to the injury, compensation under Section 10(c) of the Workmen’s Compensation Act must be computed according to the annual earnings of employees of the same class in the same employment and location during the year immediately preceding the injury. The annual earnings of such employees were $1,800.00. At the time of the accident, employer and employee were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of'the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the. course of the decedent’s employment. Claimant is entitled to an award under Section 7(a) of the Workmen’s Compensation Act in the amount of $4,450.00. The death having occurred as a result of an injury sustained after July 1, 1941, and before July 1, 1943, this amount must be increased ten per cent, or $445.00. Award is therefore made in favor of the claimant, Bose K. Zimmer, in the amount of $4,895.00 to be paid to her as follows: $1,204.50 which has accrued and is payable forthwith. Balance of $3,690.50 is payable in weekly installments of $16.50 per week beginning November 14, 1944, for a period of 223 weeks with an additional final payment of $11.00. All future payments being subject to the terms and conditions of the Workmen’s Compensation Act of Illinois, jurisdiction of this cause is specifically reserved for the entry of such further orders as may from time to time be necessary.